[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-14327         ELEVENTH CIRCUIT
                                                     JUNE 24, 2011
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

               D. C. Docket No. 4:06-cr-00055-RH–WCS-1

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

ERIC LYNN,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                             (June 24, 2011)

Before BARKETT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Gwendolyn Spivey, appointed counsel for Eric Lynn in this appeal, has

moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Lynn’s revocation of supervised release

and resulting sentence are AFFIRMED.




                                         2